DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 3, 2020 has been entered.
 
Status of Claims
Claims 109-122, 139-141, 143-153 are currently under consideration for patentability under 37 CFR 1.104.

Claim Objections
Claim 151 is objected to because of the following informalities:  In re claim 151, it should be “wherein the reference … based on a reference sensor.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 109-122, 139-141, 143-153 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner is unable to find “overlaying a shape distinct from a shape of the elongated instrument” from the original disclosure. 
At most, the original specification only recites “[0182] For example, a second image of a scene captured from a different viewpoint or C-Ann position may be useful. The second image may help exploit the required depth disparity that may exist between two catheters as two distinct catheters may not pass through the same point in space.”
However, such disclosure does not support the limitation “overlaying a shape distinct from a shape of the elongated instrument.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 109-122, 139-141, 143-153 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claims 109, 139 and 153, it is unclear what the metes and bounds of “overlaying a shape distinct from a shape of the elongated instrument.” How distinct a shape has to be from a shape of the elongated instrument? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 109-112, 118-120, 139-141, 149, 151, 153 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman et al (US 2009/0149867, hereinafter Glozman ‘867) in view of Peh et al. (2009/0221871, hereinafter Peh ‘871).



displaying a fluoroscopy image of an anatomy of a patient on a bed in a workspace (0072); 
tracking or detecting a localization sensor coupled to the robotically controlled (0084) elongate instrument (0087); 
registering localization data from the localization sensor (0026) to a fluoroscopy coordinate system (0026) of the fluoroscopy image (0026, 0092, C-arm coordinate is fluoroscopy coordinate, 0011) to provide a continuously updated (0093) location of at least a portion of the elongate instrument in the fluoroscopy image to facilitate robotic navigation of the elongate instrument through the anatomy (0093);
detecting (note that applicant has used tracking and detecting the same way, 0007, 0050, 0064, hence, detecting is considered as tracking or vis versa by signals obtained from tracking sensor alike), in the fluoroscopy image, a marker (note that marker could any a feature of the instrument as disclosed by application, 0120, 0121, 0124; hence, the tip detection of Glozman ‘867 would read on it at 0022, 0071-0075, 0081, or adding another tip sensor, 0087) of at least one articulation (0084, a flexible needle that is inserted and controlled by the robot would have a articulation section) section of the elongate instrument; and
generating, based on the tracking of the localization sensor (0087), and the detecting of the marker (0022, 0071-0075, 0081), a modified representation of the fluoroscopy image by overlaying a shape distinct from a shape of the elongate instrument on the at least one articulation section of the elongate instrument to facilitate 
Still furthermore, “a shape distinct from a shape of the elongate instrument” is a non-functional descriptive material. 
Under Federal Circuit precedent, because printed matter itself is nonstatutory subject matter, it must have a functional relationship to a substrate in order to have patentable weight. See, e.g., In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (observing that “printed matter by itself is not patentable subject matter, because [it is] non-statutory,” but finding that because the printed matter at issue – volumetric indicia and a legend – had a “new and unobvious functional relationship” to the claimed measuring receptacle, the printed matter had patentable weight). Consistent with this logic, non-See In re Xiao, 462 Fed. Appx. 947, 950-52 (Fed. Cir. 2011) (Non-precedential) (holding that use of “wildcard position labels,” instead of letters or numbers on combination lock, had no patentable weight, because they performed the same function as a letter or a number on the lock).
While most of the NFDM case law involves printed matter on a product (substrate), our reviewing court has seen no reason for limiting this reasoning to that specific context. In King Pharmaceuticals, the Federal Circuit expressly extended the reasoning to method claims.
The specific question before us is whether an otherwise anticipated method claim becomes patentable because it includes a step of “informing” someone about the existence of an inherent property of that method. We hold it does not. The “informing” limitation adds no novelty to the method, which is otherwise anticipated by the prior art. In other words, in light of our holding that the method of taking metaxalone with food to increase the drug’s bioavailability, as recited in claim 1, is not patentable, it readily follows that claim 21, which recites the same method with the sole additional step of informing the patient about this increase in bioavailability, is not patentable.
In an analogous context, we have held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (alterations added). In such cases, we have recognized See id. at 1385 (“[T]he board cannot dissect a claim, excise the printed matter from it, and declare the remaining portion of the mutilated claim to be unpatentable. The claim must be read as a whole.”) (alterations added). Instead, the relevant question is whether “there exists any new and unobvious functional relationship between the printed matter and the substrate.” Id. at 1386 (citing In re Miller, 57 C.C.P.A. 809, 418 F.2d 1392, 1396 (1969)). The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations. See In re Ngai, 367 F.3d at 1339.
Although these “printed matter” cases involved the addition of printed matter, such as written instructions, to a known product, we see no principled reason for limiting their reasoning to that specific factual context. See In re Ngai, 367 F.3d at 1338-39; In re Gulack, 703 F.2d at 1385-87. Rather, we believe that the rationale underlying these cases extends to the situation presented in this case, wherein an instructional limitation is added to a method, as opposed to a product, known in the art. Thus, the relevant inquiry here is whether the additional instructional limitation of claim 21 has a “new and unobvious functional relationship” with the known method of administering metaxalone with food. See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386). 
King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1278-79 (Fed. Cir. 2010) (emphasis added). Additionally, the Federal Circuit did not find error in the Board’s extension of this reasoning to computer-implemented (data processing) claims when it affirmed, without Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006) (Rule 36).
The descriptive material, “a shape distinct from a shape of the elongate instrument,” has not been shown to have functional relationship with the substrate (the ultrasound image). Even if functional, the descriptive material may not be functionally different from Glozman ‘867. The claimed image differs from Glozman ‘867 only in the content of the image, which is not a patentable distinction. The functional relationship is not “new and nonobvious,” the descriptive material has the same functional component as Glozman ‘867 because Glozman ‘867 has been shown to teach a marker of a least one articulation section of the elongate instrument is detected and generating, based on the tracking of the localization sensor and the detecting of the marker, a modified representation of the fluoroscopy image by overlaying a shape on the at least one articulation section of the elongate instrument to facilitate tracking of the elongate instrument.
It has been repeatedly held that an applicant cannot create a novel product by attaching printed matter to it, even if that printed matter itself is new. See, e.g., Ngai. Thus, adding instructions to a kit that describe a method of using it does not make the kit patentable over the same kit with a different set of instructions. Also, it has been held that the “on screen icon for viewing the score of a broadcast sporting event” is unpatentable, because the particular event is a sporting event does not change the product. It merely describes a new, non-functional feature for a product that already exists. Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006)

However, the claim before us is more like the claim in Ngai, Mathias, than Miller. The fact that the “a shape distinct from a shape of the elongate instrument” is a resemblance of a possible marker or other detected objects, does not change the product. It merely describes a new, non-functional feature for a product that already exists.
Allowing applicant’s particular NFDM to distinguish over Glozman ‘867 would lead to repeated patenting, or permit a patent to issue where the only distinction over the prior art can be characterized appropriately as non-functional, lead to repeated patent such as someone else could claim that the displaying feature of a shape could be a dash dot, or dot dot, dot dash dot, double line, triple line, or letter “+”, “=” for displaying a marker or other detected subjects. 
The rationale behind this prior art rejection is preventing the repeated patenting of essentially a known product by the mere inclusion of novel non-functional descriptive material. King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010) (“The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations.”) Cf. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (“If we were to adopt Ngai’s position, 
Hence, Glozman ‘867 anticipates the claim because it teaches each and every limitation of the claim. Any argued difference between the prior art and the claimed invention is simply a substitution of one piece of NFDM (solid line) for another piece of NFDM (discontinuance line), which does not change the functioning of the “the needle and/or marker being displayed in the image.”
Glozman ‘867 fails to teach the at least one articulation section configured to bend when tensioning in one or more pullwires in the at least one articulation section are adjusted, but teaches a robot for maneuvering the needle into the tissue (0027).
Peh ‘871 teaches the at least one articulation section configured to bend when tensioning in one or more pullwires in the at least one articulation section are adjusted (0011, 0097, 0101, 0102, ) while also teaches a robot for maneuvering the needle into the tissue (0175).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 to include the features of Peh ‘871 in order to steer the distal end portion of the device in various directions to desirably position.
In re claim 110, Glozman ‘867 teaches wherein the image is generated by a 2D or 3D fluoroscopy (0011).
In re claim 111, Glozman ‘867 teaches wherein the localization sensor is an electromagnetic localization sensor (0026, 0088).

In re claim 118, Glozman ‘867 teaches wherein at least one of a position and an orientation of the localization sensor is continuously tracked to allow for accurate manipulation of the elongate instrument (0013 0022, 0026, 0087, 0093).
In re claim 119, Glozman ‘867 teaches wherein registering comprises transforming the localization data generated by the localization sensor to a coordinate frame of the fluoroscopy image such that the localization data of the elongate instrument is overlaid on the fluoroscopy image (0026, 0092, C-arm coordinate is fluoroscopy coordinate, 0011, 0072, fig. 5A, fig. 9A, picture above element 38, 0086-0087).
In re claim 120, Glozman ‘867 teaches wherein the localization data from the localization sensor is registered to a fluoroscopy coordinate system of a fluoroscopy image (0091-0092).
In re claim 139, Glozman ‘867 teaches a method for tracking or localizing a robotically controlled elongate instrument, comprising (abstract): 
receiving a fluoroscopy image of an anatomy of a patient on a bed (0072, 0083-0084, fig. 5A, 9A, note that a C-ARM inherently has a bed for patient under the scan); 
tracking or detecting an electromagnetic (0021, 0026, 0088) localization sensor coupled to the elongate instrument (0087, fig. 9B); 
producing an electromagnetic field, by an electromagnetic field generator, in which the electromagnetic localization sensor is detected (0087); 

detecting (note that applicant has used tracking and detecting the same way, 0007, 0050, 0064, hence, detecting is considered as tracking or vis versa by signals obtained from tracking sensor alike), in the fluoroscopy image, a marker (note that marker could any a feature of the instrument as disclosed by application, 0120, 0121, 0124; hence, the tip detection of Glozman ‘867 would read on it at 0022, 0071-0075, 0081, or adding another tip sensor, 0087) of at least one articulation (0084, a flexible needle that is inserted and controlled by the robot would have a articulation section) section of the elongate instrument; and
generating, based on the tracking of the localization sensor (0087), and the detecting of the marker (0022, 0071-0075, 0081), a modified representation of the fluoroscopy image by overlaying a shape distinct from a shape of the elongate instrument on the at least one articulation section of the elongate instrument to facilitate tracking of the elongate instrument (0072, fig. 5A, fig. 9A, picture above element 38, 0086-0087; 0093, note that Applicant has failed to explain and support the amended limitation. If Applicant is intending to describe the marker in 0066 and 0185: “A marker that shows up in both or multiple images may be provided or required. A convenient choice is to embed a fluoro marker in the patient table so that the marker is visible in all fluoro images, effectively using it as the reference sensor. Once the marker is located in 
Still furthermore, “a shape distinct from a shape of the elongate instrument” is a non-functional descriptive material. 
Under Federal Circuit precedent, because printed matter itself is nonstatutory subject matter, it must have a functional relationship to a substrate in order to have patentable weight. See, e.g., In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (observing that “printed matter by itself is not patentable subject matter, because [it is] non-statutory,” but finding that because the printed matter at issue – volumetric indicia and a legend – had a “new and unobvious functional relationship” to the claimed measuring receptacle, the printed matter had patentable weight). Consistent with this logic, non-obvious and functional printed matter receives no patentable weight if the difference between the prior art and a claim limitation lies in the printed matter, as opposed to in the functionality. See In re Xiao, 462 Fed. Appx. 947, 950-52 (Fed. Cir. 2011) (Non-precedential) (holding that use of “wildcard position labels,” instead of letters or numbers on combination lock, had no patentable weight, because they performed the same function as a letter or a number on the lock).
King Pharmaceuticals, the Federal Circuit expressly extended the reasoning to method claims.
The specific question before us is whether an otherwise anticipated method claim becomes patentable because it includes a step of “informing” someone about the existence of an inherent property of that method. We hold it does not. The “informing” limitation adds no novelty to the method, which is otherwise anticipated by the prior art. In other words, in light of our holding that the method of taking metaxalone with food to increase the drug’s bioavailability, as recited in claim 1, is not patentable, it readily follows that claim 21, which recites the same method with the sole additional step of informing the patient about this increase in bioavailability, is not patentable.
In an analogous context, we have held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (alterations added). In such cases, we have recognized that the printed matter is not independently patentable, but have cautioned that the limitation must not be excised from the claim. See id. at 1385 (“[T]he board cannot dissect a claim, excise the printed matter from it, and declare the remaining portion of the mutilated claim to be unpatentable. The claim must be read as a whole.”) (alterations added). Instead, the relevant question is whether “there exists any new and unobvious functional relationship between the printed Id. at 1386 (citing In re Miller, 57 C.C.P.A. 809, 418 F.2d 1392, 1396 (1969)). The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations. See In re Ngai, 367 F.3d at 1339.
Although these “printed matter” cases involved the addition of printed matter, such as written instructions, to a known product, we see no principled reason for limiting their reasoning to that specific factual context. See In re Ngai, 367 F.3d at 1338-39; In re Gulack, 703 F.2d at 1385-87. Rather, we believe that the rationale underlying these cases extends to the situation presented in this case, wherein an instructional limitation is added to a method, as opposed to a product, known in the art. Thus, the relevant inquiry here is whether the additional instructional limitation of claim 21 has a “new and unobvious functional relationship” with the known method of administering metaxalone with food. See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386). 
King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1278-79 (Fed. Cir. 2010) (emphasis added). Additionally, the Federal Circuit did not find error in the Board’s extension of this reasoning to computer-implemented (data processing) claims when it affirmed, without opinion, the Board’s decision in Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006) (Rule 36).
The descriptive material, “a shape distinct from a shape of the elongate instrument,” has not been shown to have functional relationship with the substrate (the ultrasound image). Even if functional, the descriptive material may not be functionally different from Glozman ‘867. The claimed image differs from Glozman ‘867 only in the 
It has been repeatedly held that an applicant cannot create a novel product by attaching printed matter to it, even if that printed matter itself is new. See, e.g., Ngai. Thus, adding instructions to a kit that describe a method of using it does not make the kit patentable over the same kit with a different set of instructions. Also, it has been held that the “on screen icon for viewing the score of a broadcast sporting event” is unpatentable, because the particular event is a sporting event does not change the product. It merely describes a new, non-functional feature for a product that already exists. Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006)
There are cases in which the descriptive material can form a functional relationship with the underlying substrate. For example, in In re Miller, the addition of printed matter to the outside of a cup permitted an otherwise ordinary cup to be used like a measuring cup to half recipes. The printed matter in Miller served as a computing or mathematical recipe conversion device permitting a cook to perform calculations automatically with no further thought. 

Allowing applicant’s particular NFDM to distinguish over Glozman ‘867 would lead to repeated patenting, or permit a patent to issue where the only distinction over the prior art can be characterized appropriately as non-functional, lead to repeated patent such as someone else could claim that the displaying feature of a shape could be a dash dot, or dot dot, dot dash dot, double line, triple line, or letter “+”, “=” for displaying a marker or other detected subjects. 
The rationale behind this prior art rejection is preventing the repeated patenting of essentially a known product by the mere inclusion of novel non-functional descriptive material. King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010) (“The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations.”) Cf. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (“If we were to adopt Ngai’s position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”).
Hence, Glozman ‘867 anticipates the claim because it teaches each and every limitation of the claim. Any argued difference between the prior art and the claimed invention is simply a substitution of one piece of NFDM (solid line) for another piece of 
Glozman ‘867 fails to teach the at least one articulation section configured to bend when tensioning in one or more pullwires in the at least one articulation section are adjusted, but teaches a robot for maneuvering the needle into the tissue (0027).
Peh ‘871 teaches the at least one articulation section configured to bend when tensioning in one or more pullwires in the at least one articulation section are adjusted (0011, 0097, 0101, 0102, ) while also teaches a robot for maneuvering the needle into the tissue (0175).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 to include the features of Peh ‘871 in order to steer the distal end portion of the device in various directions to desirably position.
In re claim 140, Glozman ‘867 teaches wherein the image is generated by a 2D or 3D fluoroscopy (0011).
In re claim 141, Glozman ‘867 teaches comprising directing robotic navigation of the elongate instrument through the anatomy based on the location of the at least a portion of the elongate instrument in the image (abstract, 0011, 0026, 0027, 0072, 0076, etc.).
In re claim 148, Glozman ‘867 teaches further comprising: measuring at least one of a position and an orientation of the localization sensor in a coordinate system of the electromagnetic field generator; and registering the at least one of the position and the orientation measurement of the localization sensor to the fluoroscopy image via one 
In re claim 149, Glozman ‘867 teaches further comprising an image intensifier (0083), wherein the localization data from the localization sensor is registered to the fluoroscopy coordinate system of the fluoroscopy image coupled to the image intensifier (0091-0092).
In re claim 151, Glozman ‘867 teaches further comprising registering the localization data to the fluoroscopy image via a reference coordinate system, the reference coordinate system based on a reference sensor (0026, 0092, C-arm coordinate is fluoroscopy coordinate, 0093, markers or position themselves are detected is a reference sensor for the c-arm coordinate). 
In re claim 153, Glozman ‘867 teaches a method of tracking or localizing a robotically controlled elongate instrument in real time comprising (abstract): 
displaying a fluoroscopy image of an anatomy of a patient (0072); 
determining a position and an orientation of the distal tip (0067, 0088) based on data from localization sensor at the distal tip of the robotically controlled (0084) elongate instrument (0087, 0089); 
registering localization data from the localization sensor (0026) to a fluoroscopy coordinate system (0026) of the fluoroscopy image (0026, 0092, C-arm coordinate is fluoroscopy coordinate, 0011) to provide a continuously updated (0093) location of at least a portion of the elongate instrument in the fluoroscopy image to facilitate robotic navigation of the elongate instrument through the anatomy (0093);

generating, based on the tracking of the localization sensor (0087), and the detecting of the marker (0022, 0071-0075, 0081), a modified representation of the fluoroscopy image by overlaying a shape distinct from a shape of the elongate instrument on the at least one articulation section of the elongate instrument to facilitate tracking of the elongate instrument (0072, fig. 5A, fig. 9A, picture above element 38, 0086-0087; 0093, note that Applicant has failed to explain and support the amended limitation. If Applicant is intending to describe the marker in 0066 and 0185: “A marker that shows up in both or multiple images may be provided or required. A convenient choice is to embed a fluoro marker in the patient table so that the marker is visible in all fluoro images, effectively using it as the reference sensor. Once the marker is located in multiple images, its 3D position is easily identified via triangulation.” Then clearly, in para 0097 of Glozman ‘867 teaches a marker and this marker would have a shape distinct from a shape of the elongated instrument; furthermore, marker could any a feature of the instrument as disclosed by application, 0120, 0121, 0124; hence, the tip detection of Glozman ‘867 would read on it at 0022, 0071-0075, 0081. The tip of the 
Still furthermore, “a shape distinct from a shape of the elongate instrument” is a non-functional descriptive material. 
Under Federal Circuit precedent, because printed matter itself is nonstatutory subject matter, it must have a functional relationship to a substrate in order to have patentable weight. See, e.g., In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (observing that “printed matter by itself is not patentable subject matter, because [it is] non-statutory,” but finding that because the printed matter at issue – volumetric indicia and a legend – had a “new and unobvious functional relationship” to the claimed measuring receptacle, the printed matter had patentable weight). Consistent with this logic, non-obvious and functional printed matter receives no patentable weight if the difference between the prior art and a claim limitation lies in the printed matter, as opposed to in the functionality. See In re Xiao, 462 Fed. Appx. 947, 950-52 (Fed. Cir. 2011) (Non-precedential) (holding that use of “wildcard position labels,” instead of letters or numbers on combination lock, had no patentable weight, because they performed the same function as a letter or a number on the lock).
While most of the NFDM case law involves printed matter on a product (substrate), our reviewing court has seen no reason for limiting this reasoning to that specific context. In King Pharmaceuticals, the Federal Circuit expressly extended the reasoning to method claims.

In an analogous context, we have held that “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability.” In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (alterations added). In such cases, we have recognized that the printed matter is not independently patentable, but have cautioned that the limitation must not be excised from the claim. See id. at 1385 (“[T]he board cannot dissect a claim, excise the printed matter from it, and declare the remaining portion of the mutilated claim to be unpatentable. The claim must be read as a whole.”) (alterations added). Instead, the relevant question is whether “there exists any new and unobvious functional relationship between the printed matter and the substrate.” Id. at 1386 (citing In re Miller, 57 C.C.P.A. 809, 418 F.2d 1392, 1396 (1969)). The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations. See In re Ngai, 367 F.3d at 1339.
Although these “printed matter” cases involved the addition of printed matter, such as written instructions, to a known product, we see no principled reason for limiting their reasoning to that specific factual context. See In re Ngai, 367 F.3d at 1338-39; In re Gulack, 703 F.2d at 1385-87. Rather, we believe that the rationale underlying these cases extends to the situation presented in this case, wherein an instructional limitation is added to a method, as opposed to a product, known in the art. Thus, the relevant inquiry here is whether the additional instructional limitation of claim 21 has a “new and unobvious functional relationship” with the known method of administering metaxalone with food. See In re Ngai, 367 F.3d at 1338 (quoting In re Gulack, 703 F.2d at 1386). 
King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1278-79 (Fed. Cir. 2010) (emphasis added). Additionally, the Federal Circuit did not find error in the Board’s extension of this reasoning to computer-implemented (data processing) claims when it affirmed, without opinion, the Board’s decision in Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006) (Rule 36).
The descriptive material, “a shape distinct from a shape of the elongate instrument,” has not been shown to have functional relationship with the substrate (the ultrasound image). Even if functional, the descriptive material may not be functionally different from Glozman ‘867. The claimed image differs from Glozman ‘867 only in the content of the image, which is not a patentable distinction. The functional relationship is not “new and nonobvious,” the descriptive material has the same functional component as Glozman ‘867 because Glozman ‘867 has been shown to teach a marker of a least one articulation section of the elongate instrument is detected and generating, based on 
It has been repeatedly held that an applicant cannot create a novel product by attaching printed matter to it, even if that printed matter itself is new. See, e.g., Ngai. Thus, adding instructions to a kit that describe a method of using it does not make the kit patentable over the same kit with a different set of instructions. Also, it has been held that the “on screen icon for viewing the score of a broadcast sporting event” is unpatentable, because the particular event is a sporting event does not change the product. It merely describes a new, non-functional feature for a product that already exists. Ex parte Mathias, 84 USPQ2d 1276 (BPAI 2005) (informative), aff’d 191 Fed.Appx. 959 (Fed. Cir. 2006)
There are cases in which the descriptive material can form a functional relationship with the underlying substrate. For example, in In re Miller, the addition of printed matter to the outside of a cup permitted an otherwise ordinary cup to be used like a measuring cup to half recipes. The printed matter in Miller served as a computing or mathematical recipe conversion device permitting a cook to perform calculations automatically with no further thought. 
However, the claim before us is more like the claim in Ngai, Mathias, than Miller. The fact that the “a shape distinct from a shape of the elongate instrument” is a resemblance of a possible marker or other detected objects, does not change the 
Allowing applicant’s particular NFDM to distinguish over Glozman ‘867 would lead to repeated patenting, or permit a patent to issue where the only distinction over the prior art can be characterized appropriately as non-functional, lead to repeated patent such as someone else could claim that the displaying feature of a shape could be a dash dot, or dot dot, dot dash dot, double line, triple line, or letter “+”, “=” for displaying a marker or other detected subjects. 
The rationale behind this prior art rejection is preventing the repeated patenting of essentially a known product by the mere inclusion of novel non-functional descriptive material. King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279 (Fed. Cir. 2010) (“The rationale behind this line of cases is preventing the indefinite patenting of known products by the simple inclusion of novel, yet functionally unrelated limitations.”) Cf. In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (“If we were to adopt Ngai’s position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product.”).
Hence, Glozman ‘867 anticipates the claim because it teaches each and every limitation of the claim. Any argued difference between the prior art and the claimed invention is simply a substitution of one piece of NFDM (solid line) for another piece of NFDM (discontinuance line), which does not change the functioning of the “the needle and/or marker being displayed in the image.”

Peh ‘871 teaches the at least one articulation section configured to bend when tensioning in one or more pullwires in the at least one articulation section are adjusted (0011, 0097, 0101, 0102, ) while also teaches a robot for maneuvering the needle into the tissue (0175).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 to include the features of Peh ‘871 in order to steer the distal end portion of the device in various directions to desirably position.

Claims 113, 115, 117, 151, 152 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Peh ‘871 in view of Neustadter et al. (US 2007/0055144, hereinafter Neustadter ‘144). 
In re claims 113, 115, 117, 152, Glozman ‘867 fails to teach further comprising positioning the electromagnetic field generator next to the bed; wherein registering localization data comprises detecting a position of a reference sensor positioned within the workspace; further comprising providing a bed sensor, the bed sensor coupled to the bed and configured to act as the reference sensor within the workspace. 
In re claims 113 and 152, Neustadter ‘144 (Fig. 1s, 8) teaches further comprising positioning the electromagnetic field generator proximate to the bed.

In re claim 117, Neustadter ‘144 (Fig. 1s, 8; note that any of the 150s could be a reference sensor) teaches further comprising providing a bed sensor, the bed sensor coupled to the bed and configured to act as the reference sensor within the workspace.
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Peh ‘871 to include the features of Neustadter ‘144  in order to allow tracking of the bed movement and the patient on it with respect to radiation region.

Claim 114 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Peh ‘871 and/or in view of Werneth et al. (US 2007/0083193, hereinafter Werneth ‘193).
In re claim 114, it would have been obvious that wherein the localization sensor is positioned within a sterile field in order to reduce contamination since Glozman ‘867 already teaches robotic remote control of the insertion device.
Furthermore, Werneth ‘193 teaches medical procedures done on the patient where the patient is in a sterile field.
Hence, since the localization sensor and medical procedure is taught by Glozman ‘867, it would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Peh ‘871 . 

Claim 116 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Peh ‘871 in view of Chang et al. (US 2006/0095066, hereinafter Chang ‘066)
In re claim 116, Glozman ‘867 fails to teach further comprising providing a patch that is positioned on the patient, the patch configured to act as the reference sensor within the workspace.
Chang ‘066 teaches teach further comprising providing a patch comprising an electromagnetic sensor that is positioned on the patient, the patch configured to act as the reference sensor within the workspace (0194-0196).
 It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Peh ‘871 to include the patch of Chang ‘066 in order to track the movement of patient body. 

Claims 122, 150 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Peh ‘871 in view of Hasting et al. (US 2005/0256398, hereinafter Hasting ‘398)
In re claims 122, 150, Glozman ‘867 fail to explicitly teach wherein the robotically controlled elongate instrument is a catheter.
Although Glozman ‘867 teaches:
The aim of a needle insertion procedure is to place the tip of an appropriate needle safely and accurately in a lesion, organ or vessel. Examples of treatments requiring needle insertions include vaccinations, blood/fluid sampling, regional anesthesia, tissue biopsy, catheter insertion, cryogenic ablation, electrolytic ablation, brachytherapy, neurosurgery, deep brain stimulation and various minimally invasive surgeries.
Hasting ‘398 teaches wherein the robotically controlled elongate instrument is a catheter; further comprising driving a master input device based on the registered localization data for intuitive or instinctive driving of the elongate instrument (0032, 0060-0061, 0064, fig. 1, 70 which is a master input device).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Peh ‘871 include the features of Hasting ‘398 in order to remotely insert a catheter into the desired location in the patient. 

Claims 121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Peh ‘871 in view of Gutierrez et al. (A practical global distortion correction method for an image intensifier based x-ray fluoroscopy system, Med Phys. 2008 March ; 35(3): 997–1007, hereinafter Gutierrez ‘2008).
In re claim 121 Glozman ‘867 fails to teach wherein in order to register the localization data from the localization sensor to the fluoroscopy image, one or more of the following parameters are ascertained or known: a distance from an X-ray source to 
Note that Glozman ‘867 teaches register the localization data from the localization sensor to the fluoroscopy image as shown above and that: [0091] Images acquired using standard X-Ray equipment suffer typically from two independent geometric distortions: the geometry of the intensifier generates a pincushion distortion and the interaction of the Earth's magnetic field generates an imager-orientation dependent S-shaped distortion. Corrections for both of these distortions are known in the art.
Gutierrez ‘2008 teaches: A practical global distortion correction method for an image intensifier based x-ray fluoroscopy system that include parameters are ascertained or known: a distance from an x-ray source to the bed, or an axis of rotation of a c-arm of the fluoroscopy coordinate system (abstract; page 3, para 1, para 4, para 6; page 4, II.B., para 1; page 5, last para; conclusion).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Peh ‘871 include the features of Gutierrez ‘2008 in order to correct distorted images over a large range of c-arm orientations. 

Claims 143, 145, 146, 147, 152 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Peh ‘871 in view of Peterson et al. (US 2006/0025668, hereinafter Peterson ‘668).

Peterson ‘668 teaches further comprising expanding a workspace of the electromagnetic field generator by moving the electromagnetic field generator relative to a reference sensor positioned in the workspace of the electromagnetic field generator (0034, 0044, note that Peterson ‘668 teaches before each and every use, distortion correction is made. Hence, when the workspace is expanded which results in moving the electromagnetic field generator, then distortion correction is considered).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Peh ‘871 include the features of Peterson ‘668 in order to reduce magnetic field distortion. 
In re claim 145, Peterson ‘668 teaches further comprising moving the electromagnetic field generator without distorting a measurement of the localization sensor (0034, 0044, note that Peterson ‘668 teaches before each and every use, distortion correction is made. Hence, when the workspace is expanded which results in moving the electromagnetic field generator, then distortion correction is considered).
In re claim 146, Peterson ‘668 teaches (0044) further comprising coupling a bed sensor to the bed, wherein the reference sensor comprises the bed sensor.
In re claim 147, Peterson ‘668 teaches further comprising recognizing the bed sensor in a fluoroscopic image (0023, 0037-0038, 0043, it is recognizing the bed sensor 
In re claim 152, Peterson ‘668 teaches further comprising positioning the electromagnetic field generator proximate to the bed (fig. 3, 0040).

Claim 144 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glozman ‘867 and Peh ‘871 and Peterson ‘668 in view of Chang ‘066.
In re claim 144, Glozman ‘867 and Peh ‘871 and Peterson ‘668 fail to teach further comprising positioning the reference sensor on the patient, wherein the reference sensor comprises of a sensor integrated into a patch.
Chang ‘066 teaches teach further comprising positioning the reference sensor on the patient, wherein the reference sensor comprises of a sensor integrated into a patch (0194-0196).
 It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Glozman ‘867 and Peh ‘871 include the features of Peterson ‘668 in order to reduce magnetic field distortion, and to include the patch of Chang ‘066 in order to track the movement of patient body. 

Response to Arguments
Applicant’s arguments with respect to claims 109-122, 139-141, 143-153 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793